 21-01014-scc          Doc 1       Filed 02/09/21 Entered 02/09/21 18:24:19       Main Document
                                                Pg 1 of 12


LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
David A. Blansky, Esq.
Jacqulyn S. Loftin, Esq.
Wendy J. Rothstein, Esq.
Attorneys for Salvatore LaMonica, Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:
                                                                      Chapter 7
ROCKYOU, INC.                                                         Case No. 19-10453 (SCC)

                           Debtor.
----------------------------------------------------------------x
Salvatore LaMonica, Solely in his Capacity as
Chapter 7 Trustee of the RockYou Inc. Estate,

                            Plaintiff,                                Adv Proc No.
vs.

Google LLC,
                           Defendant.
----------------------------------------------------------------x

                                                      COMPLAINT

         Salvatore LaMonica, solely in his capacity as the Chapter 7 Trustee (the “Plaintiff”) of the

RockYou Inc. estate (the “Debtor”), by his counsel, LaMonica Herbst & Maniscalco, LLP, as and

for his complaint against Google LLC (the “Defendant”), alleges as follows:

                                     NATURE OF THE PROCEEDING

         1.       The Plaintiff seeks to avoid and recover from the Defendant, or from any other

person or entity for whose benefit the transfers were made, all preferential transfers of property

that occurred during the ninety (90) day period prior to the commencement of the Debtor’s

bankruptcy case pursuant to 11 U.S.C. §§ 547 and 550 (the “Bankruptcy Code”).




                                                          1
21-01014-scc       Doc 1     Filed 02/09/21 Entered 02/09/21 18:24:19              Main Document
                                          Pg 2 of 12



       2.      Subject to proof, the Plaintiff also seeks to avoid and recover from the Defendant,

or any other person or entity for whose benefit transfers were made, pursuant to Bankruptcy Code

§§ 544, 548 and 550 and §§ 273, 274 and 275 of the New York Debtors and Creditors Law

(“DCL”), any transfers that may have been fraudulent conveyances.

       3.      In addition, the Plaintiff seeks to disallow, pursuant to Bankruptcy Code §§ 502(d)

and (j), any claim that the Defendant has filed or asserted against the Debtor or that has been

scheduled for Defendant.

       4.      The Plaintiff does not waive but hereby reserves all of his rights to object to any

such claim for any reason, including, but not limited to, any reason set forth in Bankruptcy Code

§ 502(a) through (j).

       5.      This action is brought by the Plaintiff in his capacity as the representative of the

Debtor’s estate, and for the benefit of the Debtor’s creditors and other parties in interest.

                                 JURISDICTION AND VENUE

       6.      Since this action arises under the pending Chapter 7 case, the United States

Bankruptcy Court, Southern District of New York (the “Court”), has jurisdiction over this action

under 28 U.S.C. §§ 157 and 1334 and Rules 6009 and 7001 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

       7.      This Court has jurisdiction over this action under 28 U.S.C. §§ 157 and 1334, and

Bankruptcy Rules 6009 and 7001.

       8.      This action is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(1), (b)(2)(A),

(b)(2)(E), (b)(2)(F), (b)(2)(H) and (b)(2)(O).




                                                  2
 21-01014-scc        Doc 1     Filed 02/09/21 Entered 02/09/21 18:24:19            Main Document
                                            Pg 3 of 12



           9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

           10.    The Plaintiff consents to the entry of final orders and judgments by the Bankruptcy

Judge presiding over this adversary proceeding if it is determined that the Bankruptcy Judge,

absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

the United States Constitution.

                                           THE PARTIES

           11.    The Plaintiff is the duly appointed Chapter 7 Trustee of the Debtor’s bankruptcy

estates.

           12.    The Plaintiff is authorized to file this action under Bankruptcy Code § 323 and

Bankruptcy Rule 6009.

           13.    Defendant, Google LLC is a Delaware limited liability corporation with its

principal place of business located at 1600 Amphitheatre Parkway, Mountainview, CA.

                 ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

A.         Procedural Background

           14.    On February 13, 2019 (the “Filing Date”), the Debtor filed a voluntary petition for

relief pursuant to Chapter 7 of the Bankruptcy Code in this Court.

           15.    Salvatore LaMonica was appointed as the Chapter 7 Trustee of the Debtor’s estate,

has since duly qualified, and is the permanent Trustee administering the Debtor’s estate.

B.         The Debtor’s Business

           16.    The Debtor was a California based company founded in 2005. The Debtor

developed various applications for social networks. In 2014, the Debtor then purchased rights to

classic video games, which were incorporated into game ads and then distributed such games.




                                                   3
21-01014-scc       Doc 1    Filed 02/09/21 Entered 02/09/21 18:24:19             Main Document
                                         Pg 4 of 12



       17.     On or about December 21, 2017, the Debtors and Centre Lane Partners Master

Credit Fund II, L.P. (“Centre Lane”) entered into a certain Senior Secured Credit Agreement, and

multiple amendments (collectively, the “Credit Agreement”), whereby Centre Lane made secured

loans and other financial accommodations to, or for the benefit of the Debtor.

       18.     The Debtor sold assets relating to its gaming portfolio to PopReach Inc. pursuant

to an Asset Purchase Agreement, dated as of December 23, 2018. Pursuant to a related letter

agreement, the Debtor assigned its right to contingent, future payments under the Asset Purchase

Agreement to Centre Lane.

       19.     On or about January 31, 2019, Centre Lane assigned loans outstanding under the

Credit Agreement to an affiliate, CL Media Holdings LLC (d/b/a Wild Sky Media), which

consummated a “friendly” foreclosure of substantially all of the Debtor’s remaining assets in

consideration for a $10 million reduction of the outstanding debt.

C.     The Transfers

       20.     Based upon a review of the Debtor’s books and records, the Debtor made transfers

to the Defendant from its bank account within 90 days of the Filing Date.




                                                4
21-01014-scc        Doc 1     Filed 02/09/21 Entered 02/09/21 18:24:19             Main Document
                                           Pg 5 of 12



       21.       Specifically, within the 90 days prior to the Filing Date, the Defendant received the

following eleven (11) transfers, totaling $162,907.75 (the “Transfers”):

              RECIPIENT                 DATE OF TRANSFER               AMOUNT OF TRANSFER
               GOOGLE                       11/28/2018                      $28,576.89
               GOOGLE                       11/28/2018                       $1,652.32
               GOOGLE                       12/14/2018                      $36,282.05
               GOOGLE                       12/17/2018                       $4,757.96
               GOOGLE                       12/19/2018                      $21,639.30
               GOOGLE                       12/20/2018                        $710.56
               GOOGLE                       12/28/2018                      $27,521.19
               GOOGLE                       12/28/2018                        $355.33
               GOOGLE                        1/11/2019                      $36,282.05
               GOOGLE                        1/11/2019                       $2,569.01
               GOOGLE                        1/18/2019                       $2,561.09
                TOTAL                                                          $162,907.75


D.     The Plaintiff’s Diligence

       22.       Prior to commencing this adversary proceeding, the Plaintiff, in consultation with

his counsel and accountant, and after consideration of the limited records of the Debtor available

to him and any proof of claim filed by the Defendant with the Court, concluded that the available

information did not present known or reasonably knowable affirmative defenses under 11 U.S.C.

§ 547(c) that completely shielded the Defendant from liability under 11 U.S.C. §547 (b).

                                 FIRST CLAIM FOR RELIEF
             (Turnover of Property of the Estate Pursuant to 11 U.S.C. §§ 541 & 542)

       23.       The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “22” as if set forth fully herein.

       24.       The Debtor has a legal and equitable interest in the funds comprising of the

Transfers.

       25.       The Debtor’s legal and equitable interest in the funds comprising of the Transfers

is property of the Debtor’s estate.

                                                   5
21-01014-scc       Doc 1     Filed 02/09/21 Entered 02/09/21 18:24:19            Main Document
                                          Pg 6 of 12



       26.     Upon information and belief, the Defendant is holding assets, which are property

of the Debtor’s estate.

       27.     By reason of the foregoing, and in accordance with Bankruptcy Code §§ 541 and

542, the Plaintiff is entitled to the entry of an Order and Judgment directing the Defendant to turn

over the Transfers, or the value thereof, in an amount as yet undetermined, but in no event believed

to be less than $162,907.75 plus interest thereon, attorneys’ fees and costs, or such other amount

as may be determined by the Court.

                               SECOND CLAIM FOR RELIEF
                      (Preferential Transfer Pursuant to 11 U.S.C. § 547)

       28.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “27” as if set forth fully herein.

       29.     The Transfers to the Defendant from the Debtor’s account were made within ninety

(90) days of the Filing Date.

       30.     Upon information and belief, the Transfers from the Debtor’s account were made

to, or for the benefit of, the Defendant.

       31.     The Transfers were made to, or for the benefit of, the Defendant because upon

information and belief, the Transfers reduced or satisfied a debt owed by Debtor to the Defendant.

       32.     Upon information and belief, the Transfers to the Defendant from the Debtor’s

account were made on account of an antecedent debt owed by the Debtor to the Defendant.

       33.     The Transfers were made while the Debtor was insolvent or the Debtor was

rendered insolvent as a result thereof.

       34.     The Transfers to the Defendant from the Debtor’s account enabled the Defendant

to receive more than it would have otherwise received: (a) in the Debtor’s Chapter 7 bankruptcy




                                                 6
21-01014-scc       Doc 1     Filed 02/09/21 Entered 02/09/21 18:24:19            Main Document
                                          Pg 7 of 12



case; (b) if the Transfers had not been paid; and (c) if the Defendant received payment to the extent

provided by the provisions of the Bankruptcy Code.

       35.     As evidenced by the current claims filed in this case and the debt incurred to date,

the liabilities of the Debtor’s estate exceed $23,000,000.00.

       36.     Based on the information available to him, the Trustee has considered the present

known or reasonably knowable affirmative defenses that might be available to the Defendant and

believes that net of prospectively bona fide statutory defenses, the Defendant has liability for the

Transfers under 11 U.S.C. § 547(b) in a sum no less than $75,721.25, together with interest

thereon.

       37.     By reason of the foregoing, the Transfers from the Debtor’s account are avoidable

and recoverable by the Plaintiff under Bankruptcy Code §§ 547(b) and 550.

       38.     By reason of the foregoing, the Plaintiff is entitled to an Order and judgment:

(i) avoiding the Transfers from the Debtor’s account to the Defendant; or (ii) a money judgment

in an amount to be determined at trial but in no event believed to be less than $75,721.25, plus

interest thereon, attorneys’ fees and costs.

                               THIRD CLAIM FOR RELIEF
                  (Fraudulent Transfer Pursuant to 11 U.S.C. § 548(a)(1)(B))

       39.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “22” as if set forth fully herein.

       40.     To the extent the Transfers were not made on account of antecedent debtor, or were

a prepayment for subsequent services rendered, the Plaintiff pleads in the alternative that the

Debtor did not receive reasonably equivalent value in exchange for such Transfers.

       41.     Upon information and belief, the Debtor received less than reasonably equivalent

value in exchange for the Transfers to the Defendant

                                                 7
21-01014-scc       Doc 1      Filed 02/09/21 Entered 02/09/21 18:24:19            Main Document
                                           Pg 8 of 12



       42.     Upon information and belief, the Debtor: (a) was insolvent on the date of the

Transfers or became insolvent as a result of the Transfers; (b) was engaged in business or a

transaction, or was about to engage in business or a transaction, for which any property remaining

with the Debtor was unreasonably small capital; or (c) intended to incur or believed that it would

incur, debts that would be beyond its ability to pay as they matured.

       43.     The Transfers to the Defendant constitute fraudulent conveyances and are

avoidable and recoverable under Bankruptcy Code § 548(a)(1)(B).

       44.     The Transfers to the Defendant were made to, or for the benefit of, the Defendant.

       45.     By reason of the foregoing, the Plaintiff is entitled to an order and judgment: (i)

avoiding the Transfers to the Defendant from the Debtor’s estate; or (ii) a money judgment in an

amount to be determined at trial but in no event believed to be less than $162,907.75, plus interest

thereon, attorneys’ fees and costs.

                                 FOURTH CLAIM FOR RELIEF
                                (Fraudulent Transfer under DCL)

       46.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “22” as if fully set forth herein.

       47.     To the extent the Transfers were not made to Defendant on account of antecedent

debt due Defendant from the Debtor, Plaintiff asserts the instant claim for relief in the alternative.

       48.     At the time of the Transfers, the Debtor was insolvent or was thereafter rendered

insolvent.

       49.     Upon information and belief, the Debtor did not receive fair consideration in

exchange for the Transfers.

       50.     The Transfers constitute fraudulent transfers in violation of Section 273 of the DCL.




                                                  8
21-01014-scc       Doc 1      Filed 02/09/21 Entered 02/09/21 18:24:19            Main Document
                                           Pg 9 of 12



       51.     Under Sections 544(b) and 550 of the Bankruptcy Code and Section 273 of the

DCL, Plaintiff may avoid the Transfers.

       52.     By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfers

pursuant to Section 273 of the DCL and judgment against Defendant in an amount as yet

undetermined, but in no event believed to be less than $162,907.75, plus interest thereon,

attorneys’ costs or such other amount as may be determined by the Court.

                                  FIFTH CLAIM FOR RELIEF
                                (Fraudulent Transfer under DCL)

       53.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “22” as if set forth fully herein.

       54.     To the extent the Transfers were not made to Defendant on account of an antecedent

debt due Defendant from the Debtor, Plaintiff asserts the instant claim for relief in the alternative.

       55.     At the time of the Transfers, the Debtor was engaged in or was about to engage in

a business or transaction for which the property remaining in its hands after the Transfers was an

unreasonably small capital.

       56.     Upon information and belief, the Debtor did not receive fair consideration in

exchange for the Transfers.

       57.     The Transfers constitute fraudulent transfers in violation of Section 274 of the DCL.

       58.     Under Section 544(b) and 550 of the Bankruptcy Code, and Section 274 of the

DCL, Plaintiff may avoid the Transfers.

       59.     By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfers

pursuant to Section 274 of the DCL and judgment against Defendant in an amount as yet

undetermined, but in no event believed to be less than $162,907.75, plus interest thereon,

attorneys’ costs or such other amount as may be determined by the Court.

                                                  9
21-01014-scc        Doc 1     Filed 02/09/21 Entered 02/09/21 18:24:19            Main Document
                                           Pg 10 of 12



                                  SIXTH CLAIM FOR RELIEF
                                (Fraudulent Transfer under DCL)

        60.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “22” as if set forth fully herein.

        61.     To the extent the Transfers were not made to Defendant on account of an antecedent

debt due Defendant from the Debtor, Plaintiff asserts the instant claim for relief in the alternative.

        62.     At the time of the Transfers, the Debtor intended or believed that it would incur

debts beyond its ability to pay as they matured.

        63.     Upon information and belief, the Debtor did not receive fair consideration in

exchange for the Transfers.

        64.     The Transfers constitute fraudulent transfers in violation of Section 275 of the DCL.

        65.     Under Sections 544(b) and 550 of the Bankruptcy Code, and Section 275 of the

DCL, Plaintiff may avoid the Transfers.

        66.     By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfers

pursuant to Section 275 of the DCL and judgment against Defendant in an amount as yet

undetermined, but in no event believed to be less than $162,907.75, plus interest thereon,

attorneys’ costs or such other amount as may be determined by the Court.

                             SEVENTH CLAIM FOR RELIEF
                  (Disallowance of Claims under 11 U.S.C. §§ 502(d) and (j))

        67.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs numbered

“1” through “66” as if set forth fully herein.

        68.     The Defendant is unlawfully withholding property of the Debtor’s estate.

        69.     The Defendant has not paid the amount of the Transfers that is property of the

Debtor’s estate to the Plaintiff.



                                                   10
21-01014-scc       Doc 1    Filed 02/09/21 Entered 02/09/21 18:24:19            Main Document
                                         Pg 11 of 12



       70.     Pursuant to Bankruptcy Code § 502(d), any and all claims of the Defendant against

the Debtor’s estate, including any and all claims assigned by the Defendant, must be disallowed

until such time as the Defendant pays the Plaintiff the amount equal to the Transfers, in an amount

as yet undetermined, but in no event believed to be less than $162,907.75, plus interest thereon,

costs, or such other amount as may be determined by the Court.

       71.     Pursuant to Bankruptcy Code § 502(j), any and all previously allowed claims of the

Defendant against the Debtor’s estate, including any and all claims assigned by the Defendant,

must be reconsidered and disallowed until such time as the Defendant pays to the Plaintiff the

amount equal to the Transfers, in an amount as yet undetermined, but in no event believed to be

less than $162,907.75, plus interest thereon, costs, or such other amount as may be determined by

the Court.

       WHEREFORE, the Plaintiff demands judgment on his claims for relief against the

Defendant as follows:

       (1)     On his first claim for relief against the Defendant, for entry of an Order and
               Judgment, in accordance with Bankruptcy Code §§ 541 and 542, directing the
               Defendant to turn over the Transfers, or the value thereof, in an amount as yet
               undetermined, but in no event believed to be less than $162,907.75, plus interest
               thereon, attorneys’ fees and costs, or such other amount as may be determined by
               the Court; and

       (2)     On his second claim for relief against the Defendant, for the entry of an Order and
               Judgment, in accordance with Bankruptcy Code § 547, directing the Defendant to
               turn over the Transfers, or the value thereof, in an amount as yet undetermined, but
               in no event believed to be less than $75,721.25, plus interest thereon, attorneys’
               fees and costs, or such other amount as may be determined by the Court; and

       (3)     On his third claim for relief against the Defendant, for the entry of an Order and
               Judgment, in accordance with Bankruptcy Code 548(a)(1)(B), directing the
               Defendant to turn over the Transfers, or the value thereof, in an amount as yet
               undetermined, but in no event believed to be less than $162,907.75, plus interest
               thereon, attorneys’ fees and costs, or such other amount as may be determined by
               the Court; and



                                                11
21-01014-scc    Doc 1    Filed 02/09/21 Entered 02/09/21 18:24:19             Main Document
                                      Pg 12 of 12



      (4)   On his fourth claim for relief against the Defendant, for entry of an Order and
            Judgment, in accordance with DCL §273, directing the Defendant to turn over the
            Transfers, or the value thereof, in an amount as yet to be determined, but in no event
            believed to be less than $162,907.75, plus interest thereon, attorneys’ fees and costs
            and such other amount as may be determined by the Court; and

      (5)   On his fifth claim for relief against the Defendant, for entry of an Order and
            Judgment, in accordance with DCL §274, directing the Defendant to turn over the
            Transfers, or value thereof, in an amount as yet to be determined, but in no event
            believed to be less than $162,907.75, plus interest thereon, attorneys’ fees and costs
            and such other amount as may be determined by the Court; and

      (6)   On his sixth claim for relief against the Defendant, for entry of an Order and
            Judgment, in accordance with DCL §275, directing the Defendant to turn over the
            Transfers, or value thereof, in an amount as yet to be determined, but in no event
            believed to be less than $162,907.75, plus interest thereon, attorneys’ fees and costs
            and such other amount as may be determined by the Court; and

      (7)   On his seventh claim for relief against the Defendant, entry of an Order and
            Judgment disallowing claims of the Defendant, if any, against the Debtor’s estate;
            and

      (8)   Such other and further relief as the Court deems just and proper.

Dated: February 9, 2021
       Wantagh, New York
                                           Respectfully submitted,

                                           LAMONICA HERBST & MANISCALCO, LLP
                                           Counsel to Plaintiff, Salvatore LaMonica, Solely in
                                           his Capacity as the Chapter 7 Trustee

                                   By:     s/ David A. Blansky
                                            David A. Blansky, Esq.
                                           Jacqulyn S. Loftin, Esq.
                                           Wendy J. Rothstein, Esq.
                                           3305 Jerusalem Avenue, Suite 201
                                           Wantagh, New York 11793
                                           Tel: 516.826.6500




                                              12
